It is my great pleasure to extend to you, Sir, on behalf of the Thai delegation, our sincere congratulations on your unanimous election to the presidency of the fortieth session of the General Assembly of the United Nations. Your election to this high position is a manifestation of the esteem and respect in which the Member countries of the United Nations hold you. Moreover, we are confident that your renowned diplomatic skill and wide experience, as well as your intimate knowledge of the United Nations over so many years, will be of inestimable value to the General Assembly in its deliberations on many important issues. Your country, Spain, has been throughout history, and remains today, one of the greatest founts of Western civilization and culture. Spain and Thailand have witnessed a long-standing relationship between our two peoples dating back many centuries. Both our countries have similar institutions, the Monarchy and a parliamentary form of government, and enjoy close and cordial relations with each other. My delegation is, therefore, deeply gratified to see you presiding over this Assembly.
In the same manner, I wish on behalf of my delegation to pay a well-deserved tribute to Mr. Lusaka, a distinguished son of Zambia and of Africa and President of the General Assembly at the thirty-ninth session. His qualities of leadership, dedication and wisdom have earned him our profound respect, admiration and gratitude.
My delegation also wishes to extend its warm congratulations to all the Vice-Presidents of the General Assembly, representing the different regions of the world. Their elections clearly reflect the diversity, as well as the universality, of our Organization.
On behalf of the Government and the people of Thailand, as well as on my own behalf, I wish to express to the Government and the people of Mexico our profound sympathy and sincere condolences over the natural disaster caused by recent earthquakes resulting in the loss of so many lives and much damage to property.
Forty years have passed since the United Nations came into existence. The past four decades have witnessed the expansion of the activities of the United Nations to all the far-flung corners of the globe and in nearly every field of human endeavor. While the focus of the world Organization remains constantly on the avoidance of another global conflagration, the areas where the greatest expansion has occurred are concerned with the alleviation of human suffering and the betterment of peoples on planet Earth.
Out of the ashes of the Second World War rose the United Nations, casting an aura of hope on war-ravaged nations for a resurgence of reason and a new era of peace. The kind of reason that should prevail was seen as a vindication of human aspirations over the raison d'etat. Powerful Governments had been blind to human yearnings and had led their peoples to war. From now on, succeeding generations must be saved from the scourge of war. For peace to endure there must be a collective will to enforce it. Such a will would be expressed through sanctions declared by the Organization where representatives are appointed by their Governments. In principle, it is the correct approach, since the Organization is composed of sovereign States. However, subsequent developments have demonstrated that the basis on which the United Nations was founded has been weakened by violations of the principles enshrined in the Charter. As long as Governments adhere strictly to their obligations under the Charter, the Organization will undoubtedly be able to respond, in full measure, to the requirements of our contemporary world.
Herein might lie one of the inherent imperfections of the Organization. The assumption that the genuine aspirations and yearnings of peoples are expressed through their Governments has not always been proved correct. Governments do not necessarily always follow human exigencies in their conduct of foreign policy. Often the vagaries of human experience cannot be brought to bear upon hard and urgent issues which require prompt and decisive actions.
Yet the United Nations can only be - in the words of the first Secretary-General of the United Nations, Trygve Lie - "what the Member Governments want it to be - neither better nor worse".
More recently, the present Secretary-General, in his current report on the work of the Organization, has written:
"It is mainly up to Governments to decide if they wish to co-operate in building ... a useful, coherent, effective institution, or whether they choose the alternative that may sometimes seem easier in the short run, each taking their own short-sighted and self-interested course." However, there is growing evidence that public debate in a forum where Government representatives must sooner or later be responsive to public reaction has brought about an emerging awareness of the human dimensions in international affairs. Not only has the individual been vested with greater rights and duties on the international scene, but many international problems are viewed more and more in human terms.
Technological advances in mass communications have also assisted in bringing the pathos and drama of human tragedies to wider audiences. Public opinion is influenced by what we read, hear or see - from the tragic conflicts in the Middle East and Central America and the plight of starving peoples in the Sahel to the displaced persons fleeing foreign aggression and occupation in Afghanistan and Kampuchea and the oppressed blacks of Namibia and South Africa yearning for liberty and human dignity.
There are also efforts to distort and misrepresent information for public consumption. However, such efforts are designed also to appeal to the heart and to the head. In the battle to win minds over such important issues as man's survival and development, human fears and needs are often cited. Thus, ordinary human beings and their concerns have come more and more to assume a central role on the international stage.
The United Nation? has also been instrumental in bringing this situation about. With its earlier preoccupation with decolonization, the majority of its Members today are States whose peoples had been subjected to colonial rule. The fact that they have been liberated from the yoke of colonialism imbues the process of decolonization with human significance and appeal. The* same process continues today with regard to the situation in Namibia and elsewhere.
The work of the United Nations and its specialized agencies and other bodies in the fields of economic and social development has gained and retained world-wide support because of its human dimensions. Indeed, it is not surprising that such programs as those concerning immunization of the world's children, a better habitat for the rural population, the role of women in development and food security for all command unanimous support.
By the same token, perception in human terms of such issues as the nuclear arms race, terrorism and indiscriminate violence has given rise to wide-ranging public debates and been given the increasing attention of Governments and international forums. The danger of nuclear war is rightly perceived as the ultimate threat against not just States or Governments but mankind itself. For this reason, Thailand welcomes the decision of President Reagan of the United States and General Secretary Gorbachev of the Soviet Union to hold a summit meeting in Geneva in November of this year.
% delegation therefore believes that the credibility and indeed the future viability of the United Nations depend on the perception of men and nations of how well the Organization continues to maintain not only international peace and security but also its capacity to improve the existence of and the prospects for the human individual.
On peace and security, my delegation agrees with the assessment of the Secretary-General in his annual report, particularly on the useful role of the Security Council. It is indeed an honor for Thailand to be elected to serve as a non-permanent member of that body, for the first time in our history, and we have tried to approach all issues with moderation and objectivity on the basis of principle and in the interest of peace and harmony among nations. The fact that Thailand does not belong to any ideological grouping in the Council should assist it in obtaining a balanced perception of many issues.
The important issues which come before the General Assembly tend also to involve international peace and security and, at the same time, relate to the human consequences which require international humanitarian action. The situations in southern Africa, the Middle East, Afghanistan and Kampuchea are cases in point. All these problems confront the international community with the task of coping with the massive influx of refugees and displaced persons into neighboring countries. While aggression, foreign occupation and alien domination continue unabated, the cries of the victims have not gone unnoticed by this Assembly.
On Kampuchea, for instance, the General Assembly has adopted by an increasing majority resolutions which condemn the foreign aggressor and its military occupation in its small, hapless neighbor, thus posing a threat to peace and security in the whole region and beyond. The same resolutions also address the enormous humanitarian problems arising from the tragic situation. The significant support rendered by the international community year after year is proof that the plight of the Kampuchean people speaks more loudly than any cunning maneuver or confusing tactic on the part of the aggressor. Ultimately, however, the root cause of the problem, namely, the illegal Vietnamese occupation of Kampuchea, must be resolved so as to enable the Kampuchean people to exercise their basic human right to self-determination.
Other problems which touch individuals and their livelihood are also being given higher priorities on the international agenda. While such problems as food shortages and drug abuse seriously impair the social and economic fabric of societies, their main impact is still perceived to be on the individual. This accounts for the outpouring of sympathy and support for the victims from all walks of life, transcending geographical and ideological boundaries. The food aid programs for Ethiopia and other African countries and the forthcoming consensus to convene an international conference on drugs evince the immediacy of public concern over these problems. Perhaps there is a need to emphasize in a similar manner the human dimensions of such other problems as North-South issues in order to obtain greater public support and wider international co-operation. In his annual report, the Secretary-General states:
"We are facing economic changes of such magnitude and complexity that no country can adjust to them in isolation. We see this, for example, in attempts to protect domestic jobs from import competition, which result in the exporting of unemployment. What is clearly required is a wider vision and more dynamic understanding of the global nature of the problems we are facing. Such a vision has to be based on the open recognition of interdependence and the practical necessity of a fair sharing of burdens and of the accommodation of others." (A/40/1, p. 10)
There are few problems deserving of urgent international attention than poverty, which affects the economic and social well-being of a billion people. While pundits and politicians tend to discuss such issues in the abstract or in keeping with the narrow interests of their constituencies, statesmen should be endowed with sufficient foresight to see the immense catastrophe into" which this situation, if prolonged or exacerbated, would lead all of us.
There are areas where a government, with the support of the people, must be primarily responsible for corrective measures or necessary adjustments. The Royal Thai Government is among those governments, in particular in the developing world, which can be proud of numerous achievements in the economic and social fields. However there are matters that go beyond the pale of domestic jurisdiction which can worsen prospects for all, especially the developing countries. Because of their backwardness and vulnerable position, the poorer countries, and the poorer people in those countries, would be the first to succumb to the fall-out from a trade war. Such problems as the international debt crisis and the rise of protectionism in the industrialized countries can spell only unmitigated disaster, first of all for the developing countries, followed by world-wide repercussions.
The better alternative is to work together to develop a freer economic climate and trading system where all parties would derive just and lasting benefits. Small developing countries can resort to regional co-operation in order to ensure for themselves and their own peoples a greater measure of self-reliance and confidence in dealing with others. This does not mean that such regional endeavors are designed to create a confrontation with other countries or groups. On the contrary, co-operation that is based on equality yields more lasting benefits in the long run.
What good would the Third United Nations Development Decade do if millions of poor families became destitute owing to a loss of their honest livelihoods in a world that has sought to heighten their consciousness, hopes and expectations?
How can human rights be relevant if over 20 million black people in South Africa and the entire Palestinian people are deprived of their basic rights and human dignity and millions of peoples of Afghanistan, Kampuchea and Namibia are forced either to live under foreign occupation or flee their homeland? To what extent can the quality of life be improved when man is living under the constant threat of annihilation and when ever larger amounts of resources are being expended on destructive weapons instead of being put to constructive use?
In the forthcoming decade the United Nations should therefore focus more of its attention on such questions, where the benefit would belong to the vast majority of the people of the world. Thus the results of the United Nations efforts would be felt, more and more, in their hearts and minds. In turn the Organization's relevance would be enhanced in their perception, thus gaining their loyal and active support for an organization then that would become a genuine "town meeting" of the world.
Let the next decade begin with a fanfare for the common man.
I should like to close by paying a warm tribute to our Secretary-General. It is fitting that he should be the one to oversee the commemoration of the fortieth anniversary of this Organization. He has served with great distinction as the permanent representative of his country and has spent many years in the Secretariat in senior and responsible positions. He knows the United Nations inside and out, so to speak. His commitment is to the success of the world Organization and its noble aims and objectives. Thailand is host to many United Nations bodies, including the Economic and Social Commission for Asia and the Pacific (ESCAP) and the regional headquarters of several specialized agencies. While Thailand' has derived some benefit from this, the benefit is not one-sided but accrues also to the Organization, as well as to its Members.
As we enter a new decade, I should like to pledge Thailand's unstinted co-operation with the Secretary-General in fulfilling the commitment we share in common.
